Shulman, Judge.
We granted appellant’s application for interlocutory review to determine whether the superior court had authority in this condemnation proceeding to order separate trials with respect to the interests of each condemnee, to wit, the fee simple owner and two lessees.
This case is controlled adversely to appellees by D. O. T. v. Olshan, 237 Ga. 213 (227 SE2d 349). The court was without authority to order separate trials and, accordingly, the order must be reversed.

Judgment reversed.


Bell, C. J., concurs. Birdsong, J., concurs specially.